Opinion issued August 22, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-12-01028-CV
                          ———————————
            ALISIA VONCHELL HARGEST-DAVIS, Appellant
                                      V.
                FORMOSA MANAGEMENT, LLC, Appellee


               On Appeal from the County Court at Law No. 4
                         Fort Bend County, Texas
                   Trial Court Case No. 12-CCV-049121


                        MEMORANDUM OPINION

      Appellant, Alisia Vonchell Hargest-Davis, appealed from the trial court’s

judgment signed October 15, 2012. On November 27, 2012, the trial court granted

Hargest-Davis’s motion for new trial. The granting of a motion for new trial
restores the case to its position before the former trial and renders any appeal moot.

See TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                          2